Case 4:18-cV-00682-KGB Document 9-2 Filed 10/15/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
LITTLE ROCK DIVISION

JoRDYN HAsTlNGs PLAINTIFF
Case No. 18-cv-00682

VS.

SAFEGUARD SECURITY AND DEFENDANTS

SURinLLANcE, INc., AMERICAN
HoMEsECUREs, INc. and
AsHIsH BHATIA

AFFIDAVIT OF ASHISH BHATIA

I, Ashish Bhatia, of full age and being duly sworn, state as follows under penalty of
perjury, and in my individual capacity and in my capacity as president of American
Homesecures, Inc.

l. l am over the age of 18. l have personal knowledge of the facts set forth herein and if
called as a witness, I could and Would competently testify to the facts set forth herein.

As to Ashisll Bimtia, Indivi€luallv

2. l am the president of American Homesecures, Inc., Which is a Texas Corporation With its

principal place of business in Texas.
3. I perform my job duties from Texas.

4. I understand that I have been sued in my personal capacity. But, as set forth below, I do

not have any personal contacts With Arkansas.

5. I am a Texas resident. I have never resided in Arl<ansas. Indeed, l have never traveled to

Arkansas.

EXHIB|T

Case 4:18-cv-00682-KGB Document 9-2 Filed 10/15/18 Page 2 of 4

6. l do not have nor have I ever had an office in Arkansas.

7. l do not hold nor have l ever held title to or interest in real property in Arkansas.

8. l do not maintain nor have I ever maintained bank accounts or other financial accounts in
Arkansas.

9. l do not pay nor have l ever paid individual taxes in Arkansas.

lO. l do not have nor have I ever had a telephone listing in Arkansas.

ll. l do not have nor have l ever had personal agents, servants, or employees residing in

Arkansas.

12. I do not maintain nor have l ever maintained a post office box or other mailing address in
Arkansas.

13. I do not hold nor have I ever held a personal, professional license in Arkansas.

14. l reviewed the allegations in the Complaint. I deny each of plaintiffs allegations against
me other than that I am a principal of American Homesecures, Inc. and that l reside in
Texas. More specifically, I deny that the court has personal jurisdiction over me.

15. I do not know the plaintiff in this lawsuit.

l6. I did not make telephone calls to plaintiff

As to American Homesecures1 Inc.

l7. l am authorized by American Homesecures, Inc. to set forth the following facts, which I
know from personal knowledge to be true and accurate

18. American Homesecures (“AHS”) is a horne alarm services and installation company.
AHS has never performed services in Arkansas nor has it ever serviced, acquired, or sold
an Arkansas customer account. AHS does not transact business in Arkansas.

l9. AHS has never had an Arkansas license or an Arkansas address or post office box.

20. AHS has never owned real property in Arkansas. Nor has AHS ever had any bank or

21.

22.

23.

24.

25.

26.

Case 4:18-cv-00682-KGB Document 9-2 Filed 10/15/18 Page 3 of 4

financial accounts in Arkansas.

AHS has never paid taxes in Arkansas.

AHS has never had an Arkansas phone number.

AHS has never had employees, agents, or servants in Arkansas.

AHS did not call the plaintiff

The plaintiff is not an AHS customer.

AHS denies each of plaintiff’ s allegations other than the allegation that it is a Texas
Company with its corporate office in Dallas, Texas. More specifically, AHS denies that

the court has personal jurisdiction over AHS.

Case 4:18-cv-00682-KGB Document 9-2 Filed 10/15/18 Page 4 of 4

The facts set forth herein are true and accurate upon inibnn=tion and bcilief; and I make this
i
declaration under penalty of pte ury pursuant to 28 U.S.C :|action 174$ (2)

Dated: September@.~ 2018 i' :
t l

l
.,\un, l l ':
sg§._\_v_f.g/;,, MEL\ssA MOHENO ®vw j|W ii

 

 

 

2

.‘Flf_$a:?:_. Notary Pub|lc, State of Texas

 

   
 
   

‘\nm_.

F)S_,_, Comm. Expires 03-21-2021
»».,,°|;§r~\` No:ary lD 131052714 Ashish maja

§ ;_

NOTARY PUBLlC ll

\
`\

 

 

 

 

 

 

 

 

 

